Citation Nr: 1502317	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-02 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a rating higher than 20 percent for lumbar radiculopathy of the left lower extremity.  

2. Entitlement to a rating higher than 10 percent for status post lumbar laminectomy with degenerative changes.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1980 to August 2006. 

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran's representative stated in the December 2014 appellate brief that the Veteran's lower back and radiculopathy conditions had worsened since his November 2011 VA examinations.  Thus, remand is required to schedule him new VA examinations to examine the current severity of his conditions.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate them with the claims file.  

2. Then, schedule the Veteran a VA examination to assess the current severity of his lower back condition.  The claims folder must be made available to the examiner for review.  All indicated studies should be performed.  The examiner must specifically comment on any additional limitation of motion that the Veteran experiences during flare ups of pain.  Commentary is needed as to ankylosis, weakness, excess fatigability, and any doctor-prescribed bed rest (i.e., incapacitating episodes).  

3.  Next, schedule him a VA examination to assess the current severity of his lumbar radiculopathy of the left lower extremity.  .  The claims folder must be made available to the examiner for review.  All indicated studies should be performed.  

4. Review the resulting examination reports to ensure they are responsive to the applicable rating criteria.  If not, take corrective action.

5. Finally, readjudicate the claims on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.














The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




